DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a first module, configured to select; 
a second module, configured to pre-process LiDAR data; 
a third module, configured to extract LiDAR variables based on the CHM data; 
a fourth module, configured to establish; 
a fifth module, configured to take the biomass estimation value; 
a sixth module, configured to screen out optimal optical characteristic variables; and a seventh module, configured to put the optimal optical characteristic variables in claim 8.
The corresponding structures are identified in the specification for a first module, configured to select in paragraphs [0037 and 0038]; 
a second module, configured to pre-process LiDAR data in paragraphs [0039-0042]; 
a third module, configured to extract LiDAR variables based on the CHM data in paragraphs [0043-0046]; 
a fourth module, configured to establish in paragraphs [0048-0049]; 
a fifth module, configured to take the biomass estimation value in paragraph [0050]; 
a sixth module, configured to screen out optimal optical characteristic variables in paragraphs [0052-0053]; and 
a seventh module, configured to put the optimal optical characteristic variables in paragraphs [0054-0056]. The modules are executed by a computer software in paragraphs [0061-0068].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Harman et al. (US 20190174692 A1) discloses field trials of several seed treatment microbial mixtures and formulations were conducted. These trials recorded a number of variables. First, plant heights were measured at two different times; on August 5, just before tasseling, there was a large difference (116 cm in the control vs about 150 cm for the most promotive treatment) but by the time of harvest, there was no difference (See Table 1). The difference is that corn is genetically programmed to about a certain height but the stem diameter and general robustness of the plant reflects this early growth advantage. 
Harman does not disclose a system, comprising: a first module, configured to select a plurality of sample plots; measure tree height (H) of each sample plot using a laser hypsometer and tree diameter at breast height (DBH) using a tape; determine a center of each sample plot using a GPS; derive above-ground biomass (AGB) of vegetation of each individual tree in each sample plot by using species-specific allometric equations with inputs of the tree diameter at breast height and the tree height; add up the AGB of all individual trees in each sample plot thereby obtaining a total AGB; a second module, configured to pre-process LiDAR data, optical remote sensing data and microwave remote sensing data covering a research region, to yield crown height model (CHM) data, surface reflectance data and a backscattering coefficient, respectively; a third module, configured to extract LiDAR variables based on the CHM data; based on the surface reflectance data, calculate bands between multispectral images using algorithm of band math, and extract a plurality of optical characteristic vegetation indexes; and extract a plurality of microwave characteristic variables based on the backscattering coefficient; a fourth module, configured to establish a multiple stepwise linear regression model of biomass with the measured AGB in the sample plots as a dependent variable and the extracted LiDAR variables as independent variables, bring the LiDAR data into the linear regression model, and obtain a biomass estimation value of a coverage region of the LiDAR data; a fifth module, configured to take the biomass estimation value of the coverage region of the LiDAR data as a training set and a verification sample set, and select samples for modeling and verification by a stratified random sampling method; a sixth module, configured to screen out optimal optical characteristic variables and optimal microwave characteristic variables by a variable screening method; and a seventh module, configured to put the optimal optical characteristic variables, the optimal microwave characteristic variables and a combination of the optimal optical characteristic variables and the optimal microwave characteristic variables to a plurality of prediction models respectively, thereby constructing an optical model, a microwave model, and an optical and microwave synergistic model of AGB retrieval; model and verify according to the samples; and select an optimal model for biomass retrieval in claim 8.  Claim 1 is allowable for the same reasons as set forth in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425